                                     UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF KANSAS


In re: CCA Recordings 2255 Litigation,

                                      Petitioners,

v.                                                         Case No. 19-cv-2491-JAR
                                                     (This Order Relates to Case No. 19-2372)
United States of America,

                                      Respondent.


                                                     ORDER

         On January 17, 2020, Petitioner Mamoudou M. Kaba filed a motion for leave to

conduct civil discovery (ECF No. 53). The court stayed briefing on the motion pending a

decision on a similar motion filed by petitioner Petsamai Phommaseng.1 The court has

now issued a decision on Phommaseng’s motion.2 The court therefore resets the response

deadline for Kaba’s motion for leave to conduct discovery to March 4, 2020, and the reply

deadline to March 11, 2020.

         In their respective briefs, which must be limited to five double-spaced pages, the

court asks the parties to address whether Kaba’s motion has been mooted by the discovery

permitted in the Phommaseng order. Although, of course, an analysis of whether Kaba has




         1
             See ECF No. 56 at 13.
         2
             ECF No. 79.
                                                       1
O:\19-2491-JAR, In Re CCA\-53.docx
demonstrated good cause under Rule 6(a) to conduct discovery would be distinct from the

application of Rule 6(a) to Phommaseng, as a practical matter the discovery Kaba requests

will have been produced to the Federal Public Defender (“FPD”) by the government in

Phommaseng’s case. Particularly given that the same attorneys are involved in nearly all

of the § 2255 cases consolidated for discovery in Case No. 19-2491, on the surface it

appears most efficient to allow any petitioner to use discovery obtained in another

petitioner’s case.3 However, the court would like the parties to address this issue, taking

into account both legal and practical considerations. There is no impediment, of course, to

particularized discovery in individual cases, such as requesting information about

recordings involving the particular petitioner or about unique circumstances surrounding

the particular petitioner’s criminal case.

         IT IS SO ORDERED.

          Dated February 24, 2020, at Kansas City, Kansas.

                                              s/ Julie A. Robinson
                                             Julie A. Robinson
                                             Chief U.S. District Judge


                                               s/ James P. O’Hara
                                             James P. O’Hara
                                             U.S. Magistrate Judge




         3
       The likely alternative would see the government producing the same discovery
hundreds of times to the FPD.
                                               2
O:\19-2491-JAR, In Re CCA\-53.docx
